THE THIRTEENTH COURT OF APPEALS

                                   13-18-00591-CR


                    Zhuyra Cumbala a/k/a Rosalina Steven Carrilo
                                        v.
                               The State of Texas


                                  On appeal from the
                    413th District Court of Johnson County, Texas
                          Trial Cause No. DC-F201800169


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

August 15, 2019